Citation Nr: 0208949	
Decision Date: 08/02/02    Archive Date: 08/12/02

DOCKET NO.  95-16 754A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a lymph node disorder, 
claimed as having been due to herbicide exposure.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Michael Martin, Counsel




INTRODUCTION

The veteran had active service from August 1966 to August 
1968.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of February 1994 and later 
by the Department of Veterans Affairs (VA) Waco, Texas, 
Regional Office (RO).   


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
his claim and the evidence necessary to substantiate his 
claim.

2.  The evaluation of the veteran's claim does not involve a 
question of medical complexity or controversy.

3.  The veteran's lymph node disorder was not present until 
many years after separation from service and did not result 
from any incident in service including exposure to 
herbicides.


CONCLUSIONS OF LAW

1.  A medical opinion from an independent medical expert is 
not warranted.  38 U.S.C.A. § 7109 (West 1991).

2.  A lymph node disorder was not incurred in or aggravated 
by service, and may not be presumed to have resulted from 
herbicide exposure.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that the RO made a mistake by denying 
his claim for service connection for a lymph node disorder.  
He contends that a lymph node disorder resulted from exposure 
to herbicides in service when he was stationed in Vietnam.  
He states that he has been awarded benefits from the Agent 
Orange Administration for the condition.  He asserts that the 
disorder should be presumed to have been due to Agent Orange.  

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA) (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West Supp. 2001)).  VA has now promulgated regulations 
implementing the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The Act is applicable to all claims filed on 
or after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  Hence, it applies in the instant case.  The VCAA 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims and to 
notify them. 

The Board finds that the VA's duties under the VCAA and 
implementing regulations are fulfilled.  The claim has been 
considered on the merits, and not solely based on well-
groundedness.  The appellant was provided adequate notice as 
to the evidence needed to substantiate his claim.  
Discussions in the rating decisions, the statement of the 
case (SOC), the supplemental statements of the case (SSOCs), 
and letters sent to the appellant informed him of the 
information and evidence needed to substantiate his claim and 
what evidence was of record, and complied with the VA's 
notification requirements.  The RO also supplied the 
appellant with the applicable regulations in the SOC and 
SSOCs.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for an 
equitable resolution of the issue on appeal has been 
obtained.  The appellant has declined a hearing.  All 
relevant evidence identified by the appellant was obtained 
and considered.  The claims file contains the appellant's 
service medical records.  Post-service treatment records have 
also been obtained.  The RO requested that the veteran submit 
a copy of the decision from the Agent Orange Administration, 
but he did not do so.  That document is not necessary for 
resolution of the claim for reasons set forth later in this 
decision.  

The veteran's representative has requested an 
advisory/independent medical opinion.  Under 38 C.F.R. 
§ 3.328, when warranted by the medical complexity or 
controversy involved in a pending claim, an advisory medical 
opinion may be obtained from one or more medical experts who 
are not employees of VA.  The evaluation of the veteran's 
claim does not involve a question of medical complexity or 
controversy.  Accordingly, a medical opinion from an 
independent medical expert is not warranted.  For the 
foregoing reasons, the Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the appellant's claim.  The Board is unaware of 
any additional evidence which exists but has not been 
obtained.  Therefore, no further assistance to the appellant 
with the development of evidence is required.  In the 
circumstances of this case, a remand to have the RO take 
additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  VA has satisfied its obligation 
to notify and assist the appellant in this case.  Further 
development and further expending of the VA's resources is 
not warranted.  Taking these factors into consideration, 
there is no prejudice to the appellant in proceeding to 
consider the claim on the merits.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

In general, service connection may be granted for disability 
due to disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131.  If a chronic 
disorder, such as a malignant tumor, is manifest to a 
compensable degree within one year after separation from 
active service, the disorder may be presumed to have been 
incurred in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

The veteran's service medical records are negative for 
references to a lymph node disorder.  There is no medical 
evidence that a lymph node disorder was present until many 
years after separation from service.  The earliest medical 
record showing any complaints pertaining to the lymph nodes 
is the report of a medical examination conducted by the VA in 
November 1990.  The report shows that the veteran was 
referred for evaluation of a claim for service connection for 
a lymph node condition.  The veteran alleged that he had some 
intermittent swollen lymph nodes in the groins, in the 
axillary areas, and in the cervical areas.  When questioned 
specifically as to the date of onset of any lymph node 
swelling, he stated that he simply did not remember.  He said 
that he had been seen at the outpatient clinic of a VA 
hospital, and was treated with a course of antibiotics after 
having been found to have an enlarged axillary lymph node.  
He said that since then the lymph node had no longer been 
swollen.  The veteran also complained of painful and swollen 
joints, particularly in the hands, knees, and left shoulder.  
The diagnoses were (1) general physical examination not 
remarkable; (2) lymph node condition claimed by veteran, 
present examination revealed no lymphadenopathy; and (3) 
examination for residuals of Agent Orange exposure completed.  

The medical evidence which is of record also contains 
treatment records dated in 1994 and later which reflect 
complaints of swollen lymph nodes.  For example, a VA medical 
record dated in June 1994 shows that the veteran complained 
of having swelling under the arms and groin with onset ten 
days previously.  It was noted that he had previously been 
seen in the emergency room on May 31st and June 2nd with the 
same complaints but nobody had found anything.  He did not 
have a fever or a cough.  On examination, the neck was 
negative and the axilla was negative.  The area where he said 
it was puffy looked perfectly normal.  Examination of the 
abdomen was negative.  The examiner noted that he may have 
had a viral infection with adenopathy and muscle pains that 
were now resolving.  The diagnostic impression was ? 
resolving viral infection.  

With respect to the claim that the veteran's lymph node 
disorder is due to exposure to Agent Orange in service, the 
Board notes that his record of service (DD-214) shows that he 
had service in Vietnam, so exposure to Agent Orange and other 
herbicide agents may be presumed.  For purposes of 
establishing service connection for a disability or death 
resulting from exposure to a herbicide agent, including a 
presumption of service-connection, a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, shall be presumed to have 
been exposed during such service to an herbicide agent 
containing dioxin or 2,4-dichlorophenoxyacetic acid, and may 
be presumed to have been exposed during such service to any 
other chemical compound in an herbicide agent, unless there 
is affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 U.S.C. § 
1116(f), as added by § 201(c) of the "Veterans Education and 
Benefits Expansion Act of 2001," Pub. L. No. 107-___ (H.R. 
1291) (Dec. 27, 2001). 

Under 38 C.F.R. § 3.309(e), certain diseases may be presumed 
to have resulted from exposure to certain herbicide agents 
such as Agent Orange.  The list includes, chloracne or other 
acneform disease consistent with chloracne, Type 2 (adult 
onset) diabetes, Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea) and soft-
tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  See 38 C.F.R. § 
3.309(e).  Chloracne, porphyria cutanea tarda, and subacute 
peripheral neuropathy must be manifest within one year after 
the last exposure to an herbicide agent.  38 C.F.R. 
§ 3.307(a)(6).

Thus, service connection may be presumed for residuals of 
Agent Orange exposure by showing two elements.  First, a 
veteran must show that he served in the Republic of Vietnam 
during the Vietnam War era.  See 38 U.S.C.A. § 1116; 
38 C.F.R. § 3.307(a)(6).  Second, the veteran must be 
diagnosed with one of the specific diseases listed in 
38 C.F.R. § 3.309(e).  See Brock  v. Brown, 10 Vet. App. 155, 
162 (1997).  If a disorder is not listed in 38 C.F.R. 
§ 3.309(e), the presumption of service connection related to 
Agent Orange is not available.  See McCartt v. West, 12 Vet. 
App. 164 (1999).

The Board notes further, the Secretary of the Department of 
Veterans Affairs has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted. See Notice, 67 Fed. Reg. 42600-42608 (2002).  
Swelling of the lymph nodes (other than due to non-Hodgkin's 
lymphoma) is not a disorder that the Secretary has 
specifically determined a presumption for service connection 
is warranted.  Therefore, the presumption does not apply in 
the present case.  

Even if an appellant is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727- 29 (1984), does not preclude a veteran from 
establishing service connection with proof of actual direct 
causation).  However, where the issue involves such a 
question of medical causation, competent evidence is 
required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The Board notes that the only medical opinion which is of 
record regarding the etiology of the veteran's complaints is 
the VA treatment record suggesting that the cause may be a 
resolving infection.  No medical evidence has been presented 
linking the complaints to service or to exposure to Agent 
Orange.  

The Board has also considered the veteran's report that he 
was awarded benefits by the Agent Orange Veteran Payment 
Program.  As noted above, the veteran has not actually 
submitted the documentation showing that he was found to be 
entitled to a payment under that program.  More importantly, 
there is no indication in the record that an award of such 
benefits would have been based on any medical opinion linking 
the veteran's lymph node disorder to Agent Orange.  The Board 
further notes that there is no indication that the person 
making the decision had medical training.  The decision was 
not made under VA regulations, and, therefore, is not binding 
on the VA.  See Darby v. Brown, 10 Vet. App. 243, 246-247 
(1997).  See also Brock v. Brown, 10 Vet. App. 155 (1997).  
In the latter case, the Court stated that it was aware of no 
information suggesting that receipt of payments under the 
Agent Orange Veterans Payment Program turned on any finding 
that a veteran had an Agent Orange related ailment.  The 
Court noted that the standards required for receipt of 
compensation under the Agent Orange Program were very 
different from those required to establish a service 
connected disability as the Program's eligibility 
requirements quite clearly appeared to be simply having 
service, exposure to Agent Orange, and total disability.  See 
Brock at 161-162.  Therefore, an award of such benefits does 
not support the appellant's claim for service connection for 
a lymph node disorder.

The Board notes that the veteran's own opinion that his lymph 
node disorder is related to service is not of such probative 
value as to support his claim.  Lay persons, such as the 
veteran, are not qualified to offer an opinion that requires 
medical knowledge, such as a diagnosis or an opinion as to 
the cause of a disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).  

In summary, the Board finds that swollen lymph nodes is not 
one of the disorders which may be presumed to have been due 
to exposure to Agent Orange, the swollen lymph nodes were not 
present until many years after separation from service, and 
did not result from any incident in service including 
exposure to herbicides.  Accordingly, the Board concludes 
that the veteran's lymph node disorder was not incurred in or 
aggravated by service, and may not be presumed to have 
resulted from herbicide exposure.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a lymph node disorder 
claimed as secondary to herbicide exposure.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990); 38 C.F.R. §§ 3.102, 
4.3.



ORDER

Service connection for a lymph node disorder, claimed as 
having been due to herbicide exposure, is denied.



		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

